DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed 01/24/2022 is acknowledged. Claims 7-9 are amended; claims 21 and 22 are new. Claims 7-10, 12-16, 21 and 22 are free of the prior art. Previously withdrawn claims 11 and 17-20 are therefore hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/12/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
	Claim 7-22 are under examination.

Rejection Withdrawn
Claim Rejections - 35 USC § 103
The rejection of claims 7-10 and 12-16 under 35 U.S.C. 103 as being unpatentable over Marunouchi et al. (European Journal of Pharmacology 730 (2014) 140-147—of record) in view of Borlaug and Paulus (European Heart Journal (2011) 32, 670–679—hereafter “Borlaug”) and Vos et al. (Biochimica et Biophysica Acta 1793 (2009) 1343-1353—of record) is withdrawn in response to Applicant’s amendments and upon further consideration of the prior art. Specifically, the claims require treating a subject with HFpEF or at risk of said heart failure or aortic stenosis. Note that the phrase “said heart failure” in line 5 of claim 8 is interpreted as “said HFpEF”, and not heart failure generally. Marounouchi et al. teach that the rat model that has undergone coronary artery ligation (CAL). Further, Marounouchi et al. teach that the ejection fraction in the CAL rats was about 24% and 39% (see Table 4 at p. 145), which are values that indicate reduced ejection fraction (EF). While there are similarities in the phenotype of HFpEF and heart failure with reduced ejection fraction (HFrEF), one difference is that EF is in the normal range in HFpEF. For this reason, one having ordinary skill in the art at the time of the filing of the invention would not necessarily be motivated to treat patients with HFpEF or at risk for HFpEF with a drug tested in animals with reduced EF. See the reference by Borlaug and Redfield (Circulation. 2011; 123:2006-2014), which teaches that the disorders are distinct and should be treated differently (see p. 2006, right column, first and last paragraphs). See particularly, p. 2007, right column of Borlaug and Redfield:
If HFpEF and HFrEF were part of the same HF disease spectrum, they would be expected to respond similarly to treatment. However, 

See also the reference by Roh et al. (Circ Res Author Manuscript PMC 2018—on IDS filed 01/24/2022), which outlines the complexity of teaching HFpEF.

New Objection/Rejections
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TREATMENT OF HEART FAILURE WITH PRESERVED EJECTION FRACTION.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11 and 17-20 recite “the substance is/has…SEQ ID NO: 1”.  There is insufficient antecedent basis for this limitation in the claims, because they all ultimately 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 11 and 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Independent claim 1 recites that “the substance is geranylgeranylacetone (GGA) or NYK9354”. Claims 11 and 17-20, which ultimately depend from claim 1, recite that “the substance is/has…SEQ ID NO: 1”, and therefore does not properly limit the claim from which they depend. Applicant may cancel the claim, amend the claim to place them in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims comply with the statutory requirements.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treatment of heart failure with preserved ejection fraction (HFpEF) characterized by diastolic dysfunction caused by diastolic stiffness of cardiomyocytes and interstitial collagen deposition comprising administration of the alpha-crystallin B chain as set forth in SEQ ID NO: 1, does not reasonably provide enablement for alpha-crystallin B chain having less than 95% sequence identity with SEQ ID NO: 1. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (See In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 Fed. Cir. 1988) These factors include, but are not limited to: (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level 
The recitation a sequence having 80% or 90% sequence identity with SEQ ID NO: 1 is broad. The instant specification discloses an ex vivo experiment in which cardiomyocytes from aortic stenosis donors were incubated α-B crystallin. Incubation with the wild type human α-B crystallin “decreased Fpassive significantly. In single AS cardiomyocytes that underwent prestretch alone (B) or a prestretch in combination with pH 6.6 (C), α-B crystallin decreased Fpassive significantly as well” (see Figure 5 and p. 17 of the instant specification). The post-filing date art of Franssen et al. (Circ Heart Fail. 2017;10:e003626. DOI: 10.1161/CIRCHEARTFAILURE.116.003626) reports these results as well and notes that wild-type recombinant human α-B crystalline was used in the experiments. Likewise, the instant specification depicts the amino acid sequence of wild-type α-B crystallin in Figure 7. The instant specification does not disclose any variants of α-B crystallin having between 80-90% sequence similarity to SEQ ID NO: 1 that retain the ability to treat HFpEF.
Regarding the muteins encompassed by claims 11 and 17, predicting protein substitutions, deletions and additions while maintaining functionality of a given protein is complex. Indeed, the art provides evidence that even single point mutations can have unpredictable effects. Bhattacharya et al. (PLoS ONE 12(3): e0171355. https://doi.org/10.1371/journal.pone.0171355; 22 pages total) teach that even single nucleotide variations have a range of effects at the protein level that are significantly greater than currently assumed by existing software prediction methods, and that 
Conserved positions tend to act as “toggle” switches, with most substitutions abolishing function. However, non-conserved positions have been found equally capable of affecting protein function. Indeed, many non-conserved positions act like functional dimmer switches (“rheostat” positions): this is revealed when multiple substitutions are made at a single position.

See also p. 134, right column, middle paragraph of Fenton et al., who state that substitutions at non-conserved positions can have significant effects on protein function, although computational algorithms cannot predict these very well. Fenton et al. review the difficulties with algorithms purporting to predict the consequences of protein substitutions (p. 1134, left column, 1st full paragraph):
Some “obvious” positions are in protein binding sites, but amino acid changes far from binding sites are also commonly observed to have large functional consequences…Clearly, computational methods to predict outcomes of protein substitutions are vital. However, despite decades of study, available algorithms still lack reliable performance (citations omitted by examiner).

Thus, screening all of the possible SEQ ID NO: 1 variants for the function of treating HFpEF would require an undue amount of experimentation.
In addition, the state of the art with regard to treating HFpEF is complex and unpredictable. Borlaug and Redfield (Circulation. 2011; 123:2006-2014—cited above) teach that the HFpEF is distinct from HFrEF and should be treated differently (see p. 
If HFpEF and HFrEF were part of the same HF disease spectrum, they would be expected to respond similarly to treatment. However, medications that have been shown to produce unequivocal improvements in HFrEF have not produced similar beneficial effects in HFpEF.

See also the reference by Roh et al. (Circ Res Author Manuscript PMC 2018—on IDS filed 01/24/2022), which outlines the complexity of teaching HFpEF. Given the complexity and unpredictability in the art regarding the treatment of HFpEF, the skilled artisan would have to undertake an unreasonable amount of experimentation to test and determine which variants of SEQ ID NO: 1 would be capable of treating HFpEF.
Due to the large quantity of experimentation necessary to determine which variants of SEQ ID NO: 1 can differ from wild-type by 80-90%, the lack of direction/guidance presented in the specification regarding and the absence of working examples directed to the same, the complex and unpredictable nature of treating HFpEF, the unpredictability of the effects of mutation on protein structure and function (see discussion above and recited references), and the breadth of the claims which fail to recite limitations on the structure of SEQ ID NO: 1, undue experimentation would be required of the skilled artisan to make and/or use the claimed invention in its full scope.

Claims 11 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
Claims 11 and 17 recite treatment of HFpEF with an α-B crystallin protein having 80% or 90% sequence identity with SEQ ID NO: 1. Thus, claims 11 and 17 encompass treatment of HFpEF with a genus of α-B crystallin proteins that can differ from wild-type by 20% or 10%, respectively. To provide evidence of possession of a claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. The instant specification discloses an ex vivo experiment in which cardiomyocytes from aortic stenosis donors were incubated α-B crystallin. Incubation with the wild-type human α-B crystallin “decreased Fpassive significantly. In single AS cardiomyocytes that underwent prestretch alone (B) or a prestretch in combination with pH 6.6 (C), α-B crystallin decreased Fpassive significantly as well” (see Figure 5 and p. 17 of the instant specification). The post-filing date art of Franssen et al. (Circ Heart Fail. 2017; 10:e003626. doi: 10.1161/CIRCHEARTFAILURE. 116.003626) reports these results as well and notes that wild-type recombinant human α-B crystallin was used in the experiments. Likewise, the instant specification depicts the amino acid sequence of wild-type α-B crystallin in Figure 7. However, the instant specification does not disclose any variants of α-B crystallin that can differ by 10-20% from SEQ ID NO: 1 while retaining the required function of treating HFpEF. The disclosure of a single wild-type protein species is not representative of the genus of α-B crystallin proteins that may 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). With the exception of SEQ ID NO: 1, the skilled artisan cannot envision the detailed chemical structure of the encompassed α-B crystallin variants, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The compound itself is required. See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016. Therefore, only the α-B crystallin protein comprising the amino acid sequence set forth in SEQ ID NO: 1, but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
	

Closest Prior Art
Sanbe et al. (PLoS ONE 4(4): e5351. doi:10.1371/journal.pone.0005351) teach that administration of geranylgeranylacetone (GGA), which they characterize as a potent heat shock protein (HSP) “inducer”, to mice with an R120G missense mutation in α-β-crystallin (a small HSP protein), leads to inhibition of interstitial fibrosis, cardiac hypertrophy and an improvement in cardiac function (see abstract; also p. 2, left column, 3rd full paragraph; p. 6, paragraph bridging left and right columns). The R120G transgenic mice have ejection fraction in the normal range (see p. 6 at Table 1), which suggests that these animals could be a model for HFpEF or aortic stenosis. Sanbe et al. suggest the R120G “recapitulates the DRM [desmin-related cardiomyopathy] pathology” (see p. 6, left column), which appears to be associated with interstitial fibrosis, since the administration of GGA reduces it (see p. 2, left column, 3rd paragraph).
Aoki et al. (Circ J 2011; 75: 2605-2613) teach that interstitial fibrosis is a poor predictor of heart failure with preserved ejection fraction (HFpEF), thus the prior art at or before the time of the filing of the invention taught that it would not be expected that interstitial fibrosis predicts HFpEF. See p. 2610, Figure 3 and Discussion of Aoki and colleagues, who state that although collagen volume fraction (CVF) was similar between HFpEF and HFrEF groups, it “was an independent predictor of all-cause death and cardiac events in the HFREF group but not in the HFPEF group; and…was significantly correlated with LVEDP in the HFREF group but not in the HFPEF group”. By extension, these teachings suggest that interstitial fibrosis in the R120G mouse model would not necessarily be expected to recapitulate HFpEF. Further, Aoki et al. teach that the two 
In contrast, HFpEF seems to be a very different condition from HFrEF in terms of response to medical treatment. Although ARB and ACEI could decrease myocardial fibrosis in HFpEF, large clinical trials failed to demonstrate any beneficial effects of ARB or ACEI (eg, irbesartan, candesartan, enalapril, and valsartan) in patients with HFpEF. This is consistent with the present finding that no significant correlation was noted between myocardial fibrosis and cardiac events in the HFpEF group, suggesting that the prognostic impact of myocardial fibrosis might be small in HFpEF (citations omitted by examiner).

The post-filing date art of Zhang et al. (Science advances, (20190500) Vol. 5, No. 5, pp. eaaw 5870. Electronic Publication Date: 22 May 2019) teach that R120G mice have some similarities with HFpEF, noting “[h]uman cardiac proteinopathies, including those caused by the CryABR120G mutation, often present in the clinic as restrictive cardiomyopathy, a cousin, if not an etiology, of HFpEF” (p. 12, left column, 1st paragraph—citation omitted by examiner). However, the R120G model was not recognized prior to the effective filing date as mimicking HFpRF. 

Conclusion
Claims 7-10, 12-16, 21 and 22 are allowed; claims 11 and 17-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649